              Case 4:13-cr-00677-YGR Document 169 Filed 08/21/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 LEAH PAISNER (NJBN 175362015)
   Special Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          Leah.Paisner@usdoj.gov
 8
   Attorneys for the United States of America
 9
                                    UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                           OAKLAND DIVISION
12

13 UNITED STATES OF AMERICA,                          ) NO. CR 13-00677 YGR
                                                      )
14           Plaintiff,                               ) [PROPOSED] NO CONTACT ORDER
                                                      )
15      v.                                            )
                                                      )
16 JOE CURTIS TUCKER, JR.,                            )
                                                      )
17           Defendant.                               )
                                                      )
18

19           In accordance with the Court’s instructions during the disposition hearing held on August 19,
20 2020, the parties propose the following language for the Court’s order, prohibiting Defendant Joe Curtis

21 Tucker, Jr., from contacting the complainant victim referenced in the violation petition:

22           You must have no contact with Amber Jones, unless otherwise directed by the probation
             officer. You must stay at least 200 feet from Amber Jones, and may not email, text, call
23           on the telephone, contact through social media, or contact through a third a party without
             prior permission from the probation officer.”
24
     The parties have conferred with Defendant’s probation officer, who also approved the above language.
25

26           IT IS SO STIPULATED.
27 DATED: August 19, 2020                                          /s/                  ___
                                                          LEAH PAISNER
28                                                        Special Assistant United States Attorney

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     CR 13-00677 YGR
            Case 4:13-cr-00677-YGR Document 169 Filed 08/21/20 Page 2 of 2




1
     DATED: August 19, 2020                                      /s/                ___
2                                                       ANGELA HANSEN
                                                        Counsel for Defendant Joe Curtis Tucker, Jr.
3

4                                           [PROPOSED] ORDER
5 Based upon the representations made to the Court on August 19, 2020 and for good cause shown, this

6 Court shall impose the following condition of supervision:

7
           You must have no contact with Amber Jones, unless otherwise directed by the probation
8          officer. You must stay at least 200 feet from Amber Jones, and may not email, text, call
           on the telephone, contact through social media, or contact through a third a party without
9          prior permission from the probation officer.”
10
           IT IS SO ORDERED.
11

12
             August 21, 2020
     DATED: ___________________                                 ___________________________
13                                                              YVONNE GONZALEZ ROGERS
                                                                United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     CR 13-00677 YGR
